Citation Nr: 1002263	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an increased rating for left foot 
hammertoes, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right foot 
hammertoes, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from 
February 1989 to February 1992.  He had other than honorable 
active military service from April 1998 to June 2000.
 
These matters come before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision on the issues of 
entitlement to increased ratings for right and left foot 
hammertoes, and a July 2002 rating decision on the issue of 
entitlement to service connection for a right ankle 
disability, of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Right Ankle

The Veteran's STRs reflect that in October 1991, the Veteran 
sought treatment for pain in the right ankle.  Upon clinical 
examination, it was noted that there was mild swelling, 
normal motion, and a negative drawer test.  An x-ray record 
reflects that there was no osseous defect or fracture and no 
separation or subluxation of the mortise.  There is no other 
evidence of record of right ankle pain or injury until June 
1998, approximately seven years later.

A December 1996 report of medical examination for National 
Guard purposes reflects that, upon clinical evaluation, the 
Veteran's lower extremities were noted to be normal.  (The 
Veteran's military personnel records reflect that the 
Veteran's National Guard service was not on active duty.)

The Veteran's service from April 1998 to June 2000 is other 
than honorable for VA purposes.  A March 1998 report of 
medical examination for enlistment purposes, reflects that, 
upon clinical evaluation, his lower extremities were noted to 
be normal.  STRs dated in June 1998 reflect that the Veteran 
complained of a right swollen and tender ankle for two weeks, 
after his ankle "gave out" while walking down steps.  Upon 
clinical examination, he was found to have right ankle 
eversion 4/5, gait antalgic, negative talar tilt for laxity, 
and pain.  STRS dated in July 1998, August 1998, 
September1998, November 1998, and January 1999 reflect 
continued complaints of pain, with a complaint of renewed 
pain after "air assault training" in August 1998.  The 
November 1998 STR reflects that the Veteran reportedly stated 
that he felt a "tearing sensation" when he injured his 
ankle while running three months prior.  

The Veteran testified that during his second period of 
service he was running in formation when he "went to the 
ground, grabbed [his] ankle, and started screaming."  He 
avers that he was put on crutches and a boot, and was put on 
light duty until he separated from service.  (See Board 
hearing transcript page 9).

The appellant underwent a VA examination in May 2004.  First, 
the VA examiner did not opine as to whether the Veteran's 
current right ankle disability, if any, was etiologically 
related to the right ankle complaint in October 1991, during 
the Veteran's honorable first period of service from February 
1989 to February 1992.  

Second, the VA examiner noted that the Veteran's "service-
connected right ankle disability with residual pain and 
weakness require[ed] the Veteran to wear an ankle brace" and 
that the Veteran's current symptoms with his right ankle are 
more likely than not the result of his service connected 
right ankle injury.  Service connection has not been 
established for right ankle injury.  

Third, the examiner does not provide a diagnosis as to any 
current right ankle disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  

Fourth, the VA examination report reflects that the Veteran 
reported that he initially injured his ankle when he fell 
while running in 1996, and that it began bothering him when 
he was "in the gulf."  The Board finds that this reported 
statement is confusing as the Veteran served in the Persian 
Gulf from October 1990 to April 1991, prior to both ankle 
injuries.  The Board notes that the Veteran served in the 
National Guard in 1996 and may have injured his ankle at that 
time.  

Based on the foregoing, the Board finds that another VA 
examination to determine the extent and etiology of any 
current right ankle disability would be helpful.  

The Board notes that the Veteran was scheduled for a January 
2009 VA examination, to which he failed to report.  
Nevertheless, the Board finds that the Veteran should be 
provided another opportunity for a VA examination.

Right and Left Hammertoes

The Veteran is service connected for right and left 
hammertoes, each evaluated as 10 percent disabling, effective 
from February 1992.  In June 2003, the Veteran underwent 
surgery on his right foot hammertoes.  He was assigned a 
temporary evaluation of 100 percent for convalescence 
effective from June 2, 2003 through August 31, 2003.  An 
evaluation of 10 percent was assigned from September 1, 2003.  

The Veteran avers that he is entitled to a higher rating.  He 
avers that he has arthritis of the toes and that his 
hammertoes have become worse since the surgery.  A 10 percent 
evaluation is the highest evaluation under Diagnostic Code 
(DC) 5282; however, the Board must decide, based on the 
clinical evidence, whether any other DC would be more 
appropriate in rating the Veteran's disability.  In this 
regard, the Board notes that the most recent VA examination 
is from October 2003; therefore, the Board finds that the 
Veteran should be afforded another opportunity for a VA 
examination.  The Board notes that the Veteran is not service 
connected for his bilateral pes cavus and the VA examiner 
should note which of the Veteran's symptoms, if any, are 
causally related to his hammertoes as opposed to his non-
service connected disabilities. 

In addition, there is no evidence of record that VA notified 
the claimant and his representative of the information 
necessary to substantiate the increased rating claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.   This 
includes notice that a disability rating and/or an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:


1.  Issue a VCAA notice letter for the 
issues of entitlement to an increased 
evaluation for right and left foot 
hammertoes, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  

2.  The appellant should be afforded a VA 
examination to determine the extent and 
etiology of any current right ankle 
disability, and the extent of the Veteran's 
left and right foot hammertoes.  All 
necessary tests should be performed.  

The VA examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the appellant has a right ankle 
disability causally related to the 
appellant's active service, and if so, to 
which period of service.  

The VA examiner should delineate which, if 
any of the Veteran's foot symptoms are 
causally related to his hammertoes as 
opposed to his non service-connected pes 
cavus. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The VA examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The examiner should review the 
claims folder, to include this remand, and 
this fact should be noted in the 
accompanying medical reports.

The appellant should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
right ankle disability and the issues of 
entitlement to an increased rating for 
hammertoes of the left foot and entitlement 
to an increased rating for hammertoes of 
the right foot.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



